UNITED STATES DISTRICT COURT                                                              6/2/2021
SOUTHERN DISTRICT OF NEW YORK


 Mohamed Farghaly,

                        Plaintiff,
                                                                   18-cv-11106 (AJN)
                –v–
                                                                         ORDER
 Potamkin Cadillac-Buick-Chevrolet-Geo, Ltd., et
 al.,

                        Defendants.


ALISON J. NATHAN, District Judge:

       The Court will not be available to try this case in September, and the jury trial date of

September 13, 2021, is vacated. By June 11, 2021, the parties should confer and submit a letter

with proposed trial dates for the fourth quarter of 2021.

       SO ORDERED.


    Dated: June 2, 2021
           New York, New York
                                                     ____________________________________
                                                               ALISON J. NATHAN
                                                             United States District Judge
